                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                                Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee       )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,    )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                     )
        Counterclaim Plaintiffs,
                                     )
v.
                                     )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN     )
JACQUES KLEMPF,
                                     )
        Counterclaim Defendants.
                                     )


        AMENDED NOTICE OF CONTINUATION OF RULE 30(b)(6)
         DEPOSITION OF FOODONICS INTERNATIONAL, INC.
       REGARDING THE PRODUCTION OF ESI AND DOCUMENTS
                      (amended as to date only)

       Please take notice that counterclaim plaintiffs, Dina Klempf Srochi, as Trustee

of the Laura Jean Klempf Revocable Trust, and Dennis Blackburn, as Assistant Trustee
of the Jean Klempf Trust, will take the continued videotaped deposition of Foodonics

International, Inc. (“Foodonics”) on January 24, 2019, beginning at 9:30 a.m., at the

offices of Hedquist & Associates, 345 East Forsyth Street, Jacksonville, Florida 32202,

before an officer authorized by law to administer oaths and take depositions. This

deposition will be videotaped by Advantage Video Productions, Inc., 9951 Atlantic

Boulevard, Suite 101, Jacksonville, Florida 32225.

       On November 9, 2018, the Trust filed a Motion to Shorten Time for the

Production of Documents (Doc. 78) seeking production of information prior to the

depositions of Jacques Klempf and Foodonics on November 28-29, 2019. The motion

was opposed by Jacques Klempf as “unnecessary” because he represented through

counsel that such ESI and documentation would be voluntarily produced before or at

the depositions (Doc. 79). None of the requested ESI or documents, however, was

produced prior to the depositions.

       This deposition is being continued because Foodonics has not yet completed the

production of the documents, ESI and other information described in Exhibit A as

required by Court Order, the Federal Rules of Civil Procedure or as stipulated by

counsel for Jacques Klempf and Foodonics during the depositions of those parties on

November 28-29, 2018.

       Pursuant to Rule 30(b)(6), Federal Rules of Civil Procedure, Foodonics is

required to designate one or more officers, directors, managing agents, or other persons




                                           2
who consent to do so, to testify on its behalf concerning the areas of inquiry set forth

in Exhibit A to the Amended Notice of Deposition served on November 14, 2018.


                                            SMITH HULSEY & BUSEY


                                            By:    /s/ James H. Post
                                                   James H. Post
                                                   Michael E. Demont
                                                   R. Christopher Dix

                                            Florida Bar Number 175460
                                            Florida Bar Number 364088
                                            Florida Bar Number 036988
                                            One Independent Drive, Suite 3300
                                            Jacksonville, Florida 32202
                                            (904) 359-7700
                                            (904) 359-7708 (facsimile)
                                            jpost@smithhulsey.com
                                            mdemont@smithhulsey.com
                                            cdix@smithhulsey.com

                                            Attorneys for Dina Klempf Srochi, as
                                              Trustee, and Dennis L. Blackburn,
                                              as Assistant Trustee, of the Laura Jean
                                              Klempf Revocable Trust




                                           3
                                     Certificate of Service

            I certify that on January 3, 2019, a copy of this document has been furnished by

email to:

                   S. Grier Wells, Esq.
                   GrayRobinson, P.A.
                   50 North Laura Street, Suite 1100
                   Jacksonville, Florida 32202
                   grier.wells@gray-robinson.com
                   barbara.rude@gray-robinson.com



                                                              /s/ James H. Post
                                                                 Attorney


c:          Hedquist & Associates
            (904) 354-4111
            hedquist@bellsouth.net

            Advantage Video
            (904) 724-9006
            scheduling@advantagevideo.com
1020033.3
From: James H. Post
Sent: Friday, November 30, 2018 5:15 PM
To: grier.wells@gray-robinson.com
Cc: david.hancock@gray-robinson.com; Chris Dix <cdix@smithhulsey.com>
Subject: RE: Foodonics v. Klempf Trust - Meet and Confer

Grier,
         As we informed you yesterday, the 30(b)(6) deposition of the designated
representative for Foodonics, David Hancock, has been continued so that your clients can
complete the production of the following ESI and other information as required by Court
Order, the Federal Rules of Civil Procedure or as stipulated to by you and your clients
during the deposition:
        A.     The documents and ESI as described in the Trust’s request for production
               served on you on November 9, 2018:

              1.      Documents or ESI sufficient to identify the make, model and
                      carrier of each of Your mobile devices and the condition and
                      location of each such device during the relevant time period.

              2.      Documents or ESI sufficient to identify the location of any
                     backups of data for each of Your mobile devices (iCloud,
                     iTunes, VerizonCloud/ATT Locker, laptop or desktop
                     computer backups, etc.) during the relevant time period.
              3.      All documents or items of ESI (including receipts, invoices,
                     messages or bills) relating or referring to any iPhone or other
                     mobile device owned by You which was damaged, lost,
                     replaced or otherwise disposed during the relevant time
                     period.
              4.      The phone records or other documents or ESI sufficient to
                     identify the dates and total number of all phone calls
                     exchanged between You and Dolph Baker on each of Your
                     mobile devices during the relevant time period.
              5.      The phone records or other documents or ESI sufficient to
                     identify the dates and total number of all text messages
                     exchanged between You and Dolph Baker on each of Your
                     mobile devices during the relevant time period.
                       These are the same ESI and documents you represented to the
              Court that would be voluntarily produced by your clients at or before his
              November 28, 2018 deposition. Of course, none of these records were
              produced before or at the deposition.

         B.   Invoices, billing records and statements describing any services rendered by
              KLDiscovery to the GrayRobinson firm or its clients in the referenced case,
              including services to identify, preserve, collect, process, search, review,
              analyze or produce ESI (and the dates on which those services were
              provided).


                                      EXHIBIT A
        C.      The results of the search and examination by a KLDiscovery forensic
                examiner (or other qualified expert) of the forensic images of Jacques
                Klempf’s desktop computer and two laptop computers created by
                KLDiscovery in April or May of 2018 to determine whether any backups of
                Mr. Klempf’s phone data were created or stored by iTunes.
        D.      Documents or ESI from Microsoft which reflect the date(s) on which
                DixieEgg.com email accounts (including the email account of Richard Still)
                were terminated and, if different, the date(s) on which the data for each of
                those accounts was deleted or could no longer be retrieved.
        E.      The data associated with Jacques Klempf’s Apple ID account that Jacques
                Klempf requested and obtained from Apple after visiting the following
                website: https://privacy.apple.com/. The Apple data (1) should be
                collected by a KLDiscovery forensic examiner (or other qualified expert)
                and (2) need not include the following categories of ESI: (i) App Store,
                iTunes Store, iBooks Store and Apple Music activity, (ii) Marketing
                subscriptions, downloads and other activity, (iii) Game Center activity, (iv)
                iCloud Bookmarks and Reading List, (v) Maps data or (vi) iCloud Photos.
        F.      The production of a revised privilege log on behalf of Foodonics and
                Jacques Klempf and the corresponding production of all unprivileged
                documents.
         We are sending you a notice of continued deposition today. As usual, we will
reasonably attempt to accommodate the schedules of counsel, parties and the witness. The
completion of this deposition, however, is dependent upon the completion of the
production from your clients – all of which needs to be completed as soon as practicable,
but no later than January 11, 2019.
         Please let me know if you have any questions regarding the foregoing.
Jim
James H. Post



One Independent Drive | Suite 3300 | Jacksonville, Florida 32202
904-359-7700 | Direct 904-359-7783
jpost@smithhulsey.com | www.smithhulsey.com




This message is from a law firm and may contain information that is confidential or legally
privileged. If you are not the intended recipient, please immediately advise the sender by reply
email that this message has been inadvertently transmitted to you and delete this email from your
system. Thank you for your cooperation.
